Citation Nr: 9917964	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  97-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis.


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
April 1947.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

In June 1998, the Board denied the appellant's claim for 
service connection for arthritis on the basis that new and 
material evidence had not been submitted to reopen his claim.  
The Board noted that the evidence submitted by the appellant 
failed to show that his arthritis had its onset in or was 
aggravated by his period of service and, therefore, did not 
raise a reasonable possibility of changing the outcome of the 
prior rating decision, dated July 1972.  The appellant 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (known as the U.S. Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter referred to as 
"the Court").  In granting an appellee's motion to remand 
and to stay proceedings, in November 1998, the Court found 
that the federal circuit court's recent decision in Hodge v. 
West, 155 F.3d. 1356 (Fed. Cir. 1998) overturned the test for 
new and material evidence formulated by the Court in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) and held that the 
Secretary's regulatory definition contained in 38 C.F.R. 
§ 3.156(a) (1998) was controlling.  See Hodge, 155 F.3d at 
1360-1364.  A copy of the Court's Order in this matter has 
been placed in the claims file.

REMAND

The record reflects that the Board's June 1998 determination 
that the appellant did not present new and material evidence 
to reopen his claim for service connection for arthritis 
relied squarely on the Colvin test, invalidated by the 
federal circuit in Hodge, 155 F.3d. 1356.

The Court recently set forth a three step-process for 
reopening claims in accordance with the federal circuit 
court's holding in Hodge.  See Elkins v. West, No. 97-1534 
(U.S. Vet. App. Feb. 17, 1999); see also Winters v. West, No. 
97-2180 (U.S. Vet. App. Feb. 17, 1999).  In Elkins, the Court 
held that, first, the Secretary must determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156 (a); second, if new and material evidence has been 
presented, immediately upon reopening, the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened, is well grounded 
pursuant to 38 U.S.C.A. § 5107; and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d at 1359.

Therefore, remand is required pursuant to Hodge v. West, 155 
F.3d. at 1360-1364; see also Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (holding that where the law or 
regulations changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should apply).  

Accordingly, the appellant's claim should be REMANDED to the 
RO for the following actions:

1. The RO should readjudicate the 
appellant's claim for service 
connection for arthritis, with 
application of the regulatory 
definition of new and material 
contained in 38 C.F.R. § 3.156(a).

2. If the benefit requested on appeal 
remains denied, the appellant should 
be furnished a supplemental statement 
of the case and given the opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to implement the Order 
of the U.S. Court of Appeals for Veterans Claims in this 
case.  The appellant need take no action unless otherwise 
notified.

		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









